Citation Nr: 1131662	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an effective date prior to December 7, 2005 for service connection for the cause of the Veteran's death.

2. Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1975. He died in June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2006, the RO denied the Appellant's claim of entitlement to a death pension. In August 2007, the RO granted entitlement to service connection for the Veteran's cause of death and assigned an effective date of December 7, 2005.

In October 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Acting Veterans Law Judge in Seattle, Washington. A transcript of that hearing has been associated with the claims file.

The Appellant submitted a December 2006 notice of disagreement (NOD) to the denial of entitlement to a pension, but the RO did not respond with a statement of the case. However, entitlement to death pension and entitlement to dependency and indemnity (DIC) benefits (such as service connection for cause of death) are separate benefits. 38 U.S.C.A. § 1310. Although, under 38 U.S.C.A. § 1317, no individual eligible for DIC benefits may also receive death pension benefits, the Appellant is free to pursue both claims. If she is determined to be entitled to a pension, she may elect to receive that pension instead of DIC benefits. 38 U.S.C.A. § 1317. 

As noted below, the issue of whether clear and unmistakable error (CUE) was committed in the November 2002 rating decision that denied entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this claim and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Appellant if further action is required.


REMAND

The Appellant has claimed that she is entitled to an earlier effective date for the grant of service connection for the Veteran's cause of death, but she has not been notified as to how VA assigns disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must provide her with proper notice in connection with her claim.

The claims file reflects that the Appellant submitted a December 2006 notice of disagreement with a December 2006 denial of entitlement to death pension. However, the RO has yet to promulgate a Statement of the Case on that issue. The claim for a death pension must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

The Appellant also submitted June 2006 and October 2010 statements to VA contending that there was CUE in the November 2002 rating decision that denied entitlement to service connection for the Veteran's cause of death. The RO must address this issue, which is inextricably intertwined with the Appellant's claim for an earlier effective date for the subsequent grant of service connection for the cause of the Veteran's death. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Here, as the outcome of the CUE claim could have an effect on the outcome of the claim for an earlier effective date, the Board is unable to adjudicate the effective date claim until the CUE claim is resolved. Id.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record. If the Appellant identifies any VA, non-VA, or other records pertinent to the claim on appeal, she must be provided with the necessary authorizations for the release of any private records. Obtain these records and associate them with the claims folder; notify the Appellant if any records sought were unavailable. While providing the Appellant with this opportunity to submit additional information, the RO/AMC must ensure that its notice meets the requirements of Dingess (cited to above).

2. Concurrently with the above-directed development, issue a Statement of the Case, accompanied by notification of the appellate rights, which addresses the issue of entitlement to a death pension. The Appellant is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2010). If the Appellant perfects the appeal as to this issue, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

3. After completing the above development, review the evidence, take any additional development deemed necessary, and adjudicate the matter of whether there was CUE in the November 2002 rating decision that denied entitlement to service connection for the Veteran's cause of death.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. Thereafter, consider all of the evidence of record and readjudicate the Appellant's claim of entitlement to an earlier effective. Provide the Appellant and her representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


